Citation Nr: 0123379	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-01 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that the veteran withdrew his appeal as to 
the issue of entitlement to service connection for dizziness, 
unsteady gait, memory loss, and depression secondary to a 
myocardial infarction at his personal hearing in July 2001.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained.

3.  The evidence of record does not establish that the 
veteran suffered an event, injury, or disease in service or 
within a presumptive period that is related to the claimed 
disability.

4.  Persuasive medical evidence demonstrates the veteran's 
spine and musculoskeletal system was normal upon discharge 
from active service.

5.  No probative evidence demonstrating that the veteran's 
present back disorder is etiologically related to an injury 
or disease incurred in or aggravated by active service has 
been submitted.


CONCLUSION OF LAW

A back disorder was neither incurred in or aggravated by 
service, nor may the incurrence of arthritis in service be 
presumed.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
RO correspondence dated in July 1998, the February 1999 
statement of the case, and the May 1999 and April 2001 
supplemental statements of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R § 3.159(c).  In this case, the Board 
finds VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim and 
has made reasonable efforts to obtain all records identified 
and authorized by the veteran.  

The RO received the veteran's service medical records from 
the National Personnel Records Center (NPRC) in August 1998.  
In addition, at his personal hearing and in statements in 
support of the claim the veteran stated, in essence, that no 
medical record of his back injury or subsequent back problems 
during service had been produced.  In correspondence dated in 
July 1998 the veteran identified Drs. D.D.K., R.M., R.Mc., 
S.C., F., G.G., and R.A.L. as persons from whom he had 
received medical treatment.  A review of the record indicates 
medical reports from Drs. R.Mc., R.M., G.G., S.C., F., and 
D.D.K., as well as reports from other private medical care 
providers were submitted by the veteran in support of his 
claim.  The veteran also testified that other medical 
evidence was unavailable either because he could not recall 
the names of the providers or because he had been informed 
that the records had not been retained.

Although the veteran submitted correspondence indicating he 
was presently receiving Department of Health and Human 
Services, Social Security Administration (SSA) disability 
benefits, there is no indication that the SSA records include 
any evidence pertinent to the matter on appeal.  Therefore, 
the Board finds all available service and medical treatment 
records have been received and that further efforts to obtain 
additional records would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).

The Board notes the veteran has stated that he sustained a 
back injury during active service but that no other evidence 
has been received to support that claim.  The earliest dated 
medical evidence of record indicating treatment for a back 
disorder is dated in June 1982, approximately 22 years after 
his discharge from service.  The veteran's claim of having 
sustained an injury during service is inconsistent with the 
medical findings of his May 1960 separation examination.  
Therefore, the Board finds that the evidence does not 
establish that the veteran suffered an event, injury, or 
disease in service and that a VA medical examination or 
medical opinion is not necessary in this case.

Based upon the evidence of record, the Board finds VA has met 
the notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records are negative for treatment related to 
a back injury.  A December 1958 report noted the veteran 
complained of intermittent pain in the lower lumbar region 
over the previous 6 months.  The examiner noted examination 
revealed an enlarged prostate gland which was soft to 
palpation.  The diagnosis was chronic prostatitis.  No 
medical observations, treatment, or diagnosis related to a 
back disorder was provided.  A May 1960 separation 
examination revealed a normal clinical evaluation of the 
spine and musculoskeletal system.  

A June 1982 private medical certificate shows the veteran was 
treated from May 31, 1982, to June 10, 1982, for lumbar spasm 
and strain.  No opinion as to etiology was provided.

A January 1987 private medical report shows the veteran 
incurred a herniated nucleus pulposus when he fell from the 
back of a pickup truck.  A June 1998 private medical report 
noted a diagnosis of polyarthalgia and some clinical evidence 
of osteoarthritis.  No information as to an injury during 
active service was provided.

Other VA and private medical evidence of record includes no 
information as to the etiology of the veteran's present back 
disorder.  

In his application for VA benefits the veteran reported that 
he fell approximately 25 feet while descending a ship's 
ladder.  He stated he incurred a low back injury but that he 
did not report his back pain to his physician in order to 
protect his military career.  

At his April 1999 personal hearing the veteran described 
having injured his back in a fall during active service.  He 
stated he was advised not to report his back pain and that he 
did not report it when he was examined at a service 
department hospital.  He reported he subsequently sought 
treatment for back pain but was told there was nothing wrong 
with his back.  He stated he did not mention back problems 
during his separation examination because he planned to 
return to active service.  He testified that the first time 
he sought private medical treatment for his back disorder was 
in 1971 or 1972 but that prior to that he had been denied 
employment with the San Antonio Police Department because of 
his back disorder.  

In an April 1999 statement the veteran and his spouse 
submitted private medical documents in support of the claim, 
described attempts they had made to obtain other medical 
evidence, and described difficulties they had experienced as 
a result of the veteran's disability.

At his July 2001 personal hearing before the undersigned 
Board Member the veteran reiterated his contentions.  He 
reported that he had received private medical treatment for 
back problems within 2 months of his discharge from active 
service.  He also stated that he had been trained as a 
registered nurse and that it was his opinion that his present 
back disorder was related to an injury during active service.  
He stated that he had been continuously treated for back 
problems after service and that he had required hospital 
treatment in the late 1970's and early 1980's.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  Service connection can also 
be granted for certain chronic diseases, including arthritis, 
if they become manifest to a degree of 10 percent or more 
within one year of separation from active service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Based upon a comprehensive review of the record, the Board 
finds persuasive medical has been submitted demonstrating 
that the veteran's present back disorder was not incurred in 
or aggravated by active service.  In addition, no competent 
evidence indicating that an arthritis disorder was manifest 
within one year of the veteran's discharge from active 
service has been submitted.

Although the veteran reported that he is a registered nurse 
and he is, therefore, competent to provide medical opinions 
within the scope of his expertise, the Board finds his 
opinion is not probative of the present matter on appeal.  
The Board notes that his opinion that his present back 
disorder is related to an injury during active service is not 
supported by any specific medical rationale, that the opinion 
is inconsistent with contemporaneous service medical records, 
and that his opinion is subject to bias because of his self 
interest in the matter.  Therefore, the Board finds his 
opinion warrants a lesser degree of evidentiary weight.  See 
Madden, 125 F.3d at 1481.  

The Board also notes that the veteran's May 1960 separation 
examiner found his spine and musculoskeletal system were 
normal.  In addition, medical records indicating the veteran 
had been treated for lumbar spasms and strain demonstrate 
treatment no earlier than May 1982, approximately 22 years 
after the veteran's separation from active service.  In light 
of the absence of any documentary evidence of an inservice 
injury and as probative evidence linking the present 
disability to active service has not been submitted, the 
Board finds the May 1960 examination report persuasive.  
Therefore, the Board must conclude that entitlement to 
service connection for the residuals of a back injury is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection.


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

